
	
		I
		111th CONGRESS
		2d Session
		H. R. 6342
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish pilot projects for agriculture renewable
		  energy systems.
	
	
		1.Pilot projects for
			 agriculture renewable energy systems
			(a)EstablishmentThe
			 Secretary shall establish, under such terms and conditions as the Secretary
			 determines appropriate, pilot projects for renewable energy systems to provide
			 financial and technical assistance through existing agriculture programs to
			 eligible entities to implement renewable energy systems in participating
			 States.
			(b)Establishment
			 criteriaIn establishing pilot projects under this section, the
			 Secretary shall—
				(1)ensure, to the
			 maximum extent practicable, that such projects—
					(A)are located in
			 geographically diverse regions of the United States;
					(B)consist of a
			 diverse group of herd sizes and technologies; and
					(C)are located in
			 States that have established net metering programs; and
					(2)take into
			 consideration any other criteria that the Secretary determines to be
			 appropriate.
				(c)Financial
			 assistance
				(1)In
			 generalFinancial assistance provided under this section shall
			 consist of cost-shares, grants, loans, or loan guarantees, or any combination
			 thereof.
				(2)OperationIn
			 providing financial assistance to carry out this section, the Secretary shall
			 rely on the authorities granted to the Secretary under—
					(A)the Environmental
			 Quality Incentives Program;
					(B)the Rural Energy
			 for America Program;
					(C)the Biomass Crop
			 Assistance Program;
					(D)the Rural
			 Utilities Service; or
					(E)any other program
			 that the Secretary determines to be appropriate to carry out the purposes this
			 section.
					(d)ConsultationIn
			 carrying out this section, the Secretary shall consult with State and Federal
			 agencies, and any other entity that the Secretary determines has relevant
			 experience.
			(e)ReportNot
			 later than 90 days after the date of the enactment of this section, the
			 Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report describing the implementation of the program authorized
			 under this section.
			(f)Study
				(1)In
			 generalThe Secretary shall conduct a study to evaluate rural
			 electrification issues. Such study shall include—
					(A)an analysis of
			 rural infrastructure; and
					(B)rural electric
			 transmission and generation.
					(2)ReportAs
			 soon as practicable after conducting the study under paragraph (1), the
			 Secretary shall submit to Congress a report containing the results of the
			 study.
				(g)DefinitionsIn this section:
				(1)Eligible
			 entityThe term eligible entity means a producer
			 or group of producers implementing a renewable energy system on a farm.
				(2)Eligible
			 electric utilityThe term eligible electric
			 utility means—
					(A)any public or
			 cooperative electric utility that is eligible to borrow from the Rural Utility
			 Service electrification programs authorized under the Rural Electrification Act
			 of 1936 (7 U.S.C. 901 et seq.) that serves a rural area defined by that
			 Act;
					(B)any current
			 borrower from the Rural Utilities Service electrification program authorized
			 under that Act; or
					(C)any entity
			 primarily owned or controlled by an entity described in subparagraph (A) or
			 (B).
					(3)Net
			 meteringThe term net metering means measuring the
			 difference between electricity supplied by an electric utility and the
			 electricity generated by a net metering customer and fed back to the electric
			 utility over the applicable billing period.
				(4)Renewable energy
			 systemsThe term renewable energy systems means a
			 system where renewable energy is derived from animal waste and used for
			 improving energy conservation on a farm.
				(5)Participating
			 StateThe term participating state means a State
			 that has established a net metering program.
				
